 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 RICARDO TORRES,                                     Case No. 1:17–cv-00888-SAB

12                  Plaintiff,                         ORDER RE STIPULATION GRANTING
                                                       DEFENDANTS LEAVE TO FILE FIRST
13          v.                                         AMENDED ANSWER

14 LA FAVORITA BROADCASTING, INC., et                  (ECF No. 63)
   al. ,
15
             Defendants.
16

17
            On July 3, 2019, the parties filed a stipulation granting Defendants leave to file a a first
18
     amended answer to the complaint. The Court has read and considered the stipulation of the parties,
19
     and finds good cause to grant the parties stipulation. Accordingly, IT IS HEREBY ORDERED that
20
     Defendants shall file a first amended answer on or before July 5, 2019.
21

22
     IT IS SO ORDERED.
23

24 Dated:        July 3, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
